


EXHIBIT 10.3

 

DEFERRED CASH AWARD AGREEMENT

 

--------------------------------------------------------------------------------

 

DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN

 

(Domestic)

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is by and between DST SYSTEMS, INC. (“Company”) and participant
(“Employee”) in the DST annual incentive award program (“Program”) under the DST
Systems, Inc. 2005 Equity Incentive Plan (“Plan”), each as amended and
interpreted from time to time.

 

The parties agree as follows:

 

1.             Award.

 

a.             Award Grants.  The Compensation Committee of Company’s Board of
Directors (the “Committee”) may from time to time authorize a Deferred Cash
award under the Program.  Each date Deferred Cash is granted to Employee shall
be a “Grant Date.”  Employee will be notified of each Deferred Cash grant via
Company e-mail.  In order to receive payment of the grant, Employee must timely
confirm acceptance of the terms and conditions of this Agreement pursuant to the
instructions in each e-mail notification of each grant.

 

b.             Deferred Cash.  Employee is receiving information in an online or
other communication for each Grant Date (“Personalized Information”) as to the
principal amount of the award and the “Vesting Date” (as defined in Paragraph
3(a) hereof).  Each award amount (as provided in the Personalized Information)
is to be reflected in a notational account to be adjusted for gains and losses
pursuant to the terms of this Agreement, and, as adjusted, shall be referred to
as the “Deferred Cash.”  The Deferred Cash and the other rights set forth in
this Agreement shall be the “Award.”

 

c.             Administration. The Award is administered by the Committee or by
a Company officer to whom the Committee delegates authority as allowed by the
Plan.  Pursuant to such authority, Company’s Chief Financial Officer (“CFO”) has
adopted Administrative Procedures for Annual Incentive Awards (“Procedures”),
and, as amended from time to time, such Procedures shall apply to each Award. 
The Committee or its delegate may take any action the Committee or delegate
deems necessary or appropriate to administer this Agreement and the Award in
accordance and consistent with Internal Revenue Code (“Code”) Section 409A and
regulations and guidance issued thereunder.

 

2.             Restrictions.  During the “Initial Deferral Period” (described in
Paragraph 3(a) hereof) for an Award and through any “Extended Deferral Date” (as
defined in Paragraph 3(h) hereof) for an Award, the Award shall not be
transferable (by sale, assignment, disposition, gift, exchange, pledge,
hypothecation, or otherwise) other than as provided in Paragraph 3(f) upon
Employee’s death.  Any

 

--------------------------------------------------------------------------------


 

attempted disposition of the Award, and the levy of any execution, attachment or
similar process upon the Award prior to payment of Deferred Cash, shall be null
and void and without effect.

 

3.             Deferral, Payment and Forfeiture.

 

a.           Deferral Period.  The “Initial Deferral Period” shall be from the
Grant Date to the earlier of the Vesting Date set forth in the Personalized
Information (the December 1 that is two years and eleven months from the end of
the performance year for which the Award was made) or the date (i) of Employee’s
death, (ii) of Employee’s “Disability” (as that term is defined in Code
Section 409A(a)(2)(C)), (iii) of Employee’s separation from service with Company
as determined under Code Section 409A(a)(2)(A)(i) (“409A Separation”) on or
after age 59½, whether in a voluntary termination of employment or in a
termination without “Cause” (as defined in Paragraph 3(h) hereof)
(“Retirement”), (iv) Employee’s termination without Cause in connection with a
“Reduction in Force” or “Business Unit Divestiture” (as defined in Paragraph
3(h) hereof); or (v) either of the two termination of employment circumstances
set forth in Paragraph 3(d) hereof occurs subsequent to a “Change in Control”
(as defined in Paragraph 7 hereof).  Each of the events set forth in clauses
(i) through (v) above is an “Early Vesting Event”.

 

b.           Payment.  Subject to the forfeiture provisions in this Paragraph 3,
payment of Deferred Cash shall be made on or subsequent to the last day of the
“Deferral Period” within the time period provided in the Procedures.  The
Procedures govern the timing of adjustments to the notational account for payout
purposes.  The “Deferral Period” is the Initial Deferral Period unless Employee
has timely elected an “Extended Deferral Date” (as defined in Paragraph 3(h)),
in which case the Deferral Period is from the Grant Date to the Extended
Deferral Date.  Notwithstanding the foregoing, if, under Company’s Specified
Employee Identification Procedures, Employee is determined to be a “specified
employee” as defined in Code Section 409A and payment is on account of a 409A
Separation, payment shall be delayed as required under Code
Section 409A(a)(2)(B)(i) and made following the six month anniversary of the
Employee’s 409A Separation (which will be the last day of the Deferral Period)
as provided in the Procedures.

 

c.             Forfeiture.  Subject to certain exceptions which are set forth in
Paragraph 3(d), the Deferred Cash and rights to the Award shall be immediately
forfeited to Company without payment by Company of any consideration to Employee
if, during the Initial Deferral Period, Employee, for any other reason other
than an Early Vesting Event, is not continuously employed (as described in
Paragraph 3(g) hereof).  Notwithstanding any other provision of this Agreement,
termination for Cause or violation of Paragraph 5 hereof will cause forfeiture
of the Deferred Cash and rights to the Award, and Employee acknowledges and
agrees that such forfeiture can occur prior or subsequent to any Deferral Period
and to payment of the Deferred Cash.

 

d.             Exceptions to Forfeiture: Change in Control.  Notwithstanding the
forfeiture provisions of Paragraph 3(c), this Paragraph 3(d) shall apply in the
event of a Change in Control.  The occurrence of a Change in Control during the
Initial Deferral Period shall not cause vesting or forfeiture of the Award.
Employee’s “Termination Without Cause” or “Resignation for Good Reason” (each as
defined in Paragraph 3(h) hereof), subsequent to the Change in Control and prior
to the Vesting Date, shall not cause forfeiture of the Award and shall be deemed
an Early Vesting Event causing the Award to vest and trigger payment under
Paragraph 3(b).

 

2

--------------------------------------------------------------------------------


 

e.             Deferred Cash Adjustment.  The notational account balance
reflecting the amount of Deferred Cash shall be adjusted from time to time, as
provided in the Procedures, to account for increases or decreases in the value
of hypothetical investment of the Deferred Cash elected by Employee under the
Procedures.

 

f.             Payments to Third Party.  Upon the death of Employee, followed by
a valid written request for payment, the Deferred Cash shall be paid under the
Procedures to Employee’s beneficiary named in a written beneficiary designation
filed with the Company’s Corporate Secretary or, if there is no such designated
beneficiary, to Employee’s executor or administrator or other personal
representative acceptable to the Corporate Secretary.  Any request to pay any
person or persons other than Employee shall be accompanied by such documentation
as Company may reasonably require, including without limitation, evidence
satisfactory to Company of the authority of such person or persons to receive
the payment.

 

g.             Continuity of Employment.  For purposes of this Agreement,
employment includes employment by:

 

i.              Company (or, for purposes of Paragraph 3(h)(i) the “Acquiring
Entity”);

 

ii.             any corporation in an unbroken chain of corporations beginning
with Company (or Acquiring Entity if applicable) or in an unbroken chain of
corporations ending with Company (or Acquiring Entity if applicable) if, on the
Grant Date (or in the case of an Acquiring Entity on the date of the Business
Unit Divestiture), each corporation other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain or any entity in which Company (or Acquiring Entity if applicable)
has a direct or indirect equity interest of at least fifty percent (50%)
(“Subsidiary”);

 

iii.            any individual or entity that directly or through one or more
intermediaries controls or is controlled by or under common control with Company
(or Acquiring Entity if applicable) (“Affiliate”); or

 

iv.            any entity in which Company directly or indirectly owns stock
possessing such minimum percentage (must be at least twenty percent (20%)) of
the total combined voting power of all classes of stock or owns such minimum
percentage (must be at least twenty percent (20%)) of the capital interests or
profit interests as the Committee from time to time determines for purposes of
this Paragraph 3(g) (also an “Affiliate”).

 

Employee is not deemed to have terminated employment by, and the Award shall not
be forfeited solely as a result of, any change in Employee’s duties or position
or Employee’s temporary leave of absence approved by Company (or Acquiring
Entity if applicable).  To be continuously employed for purposes of this
Agreement, Employee must be regularly and continuously employed by Company (or
Acquiring Entity if applicable) for more than twenty (20) hours per week and
more than five (5) months per year.

 

h.             Paragraph 3 Definitions.  For purposes of Paragraph 3, the
following terms have the meanings set forth below:

 

3

--------------------------------------------------------------------------------


 

i.              A “Business Unit Divestiture” is the consummation during the
Initial Deferral Period of a merger, reorganization, consolidation, or sale of
assets, or stock or other transaction that the Committee determines is a
business unit divestiture event, that involves a Subsidiary (as defined in
Paragraph 3(g)), joint venture, division or other business unit and results in a
group of employees of such business unit, such group including Employee being
employed by the acquiring company (“Acquiring Entity”) and, under Paragraph
3(g) hereof,  no longer being employed by Company.

 

ii.             The “Extended Deferral Date” is (a) if applicable, each date
subsequent to Retirement that Employee shall receive the payment of Deferred
Cash in an installment under a timely Retirement installment election made
pursuant to the Procedures; or (b) if Retirement installments are inapplicable,
the earlier of (i) the extended deferral date timely elected and fixed by
Employee pursuant to the Procedures; or (ii) the date of death, Disability, or a
409A Separation.  Employee acknowledges and agrees that the Deferral Period may
terminate, and deferred amounts may be paid, in the event of a 409A Separation
even if Employee remains employed by Company under Paragraph 3(g).  For
instance, the Deferral Period may end, any right to installments subsequent to
Retirement may terminate, and payment may be made under Paragraph 3(b) in the
event of a Business Unit Divestiture, Reduction in Force, or Employee’s transfer
to an entity less than fifty percent (50%) owned by Company.

 

iii.            A “Reduction in Force” means a 409A Separation with Company
during the Initial Deferral Period in which the Company terminates the
employment of at least ten (10) employees within a business unit in connection
with a single plan of reduction to occur within a rolling 90-day period or
longer period incorporated into a specific plan of reduction.

 

iv.            A “Resignation for Good Reason” means Employee’s resignation for
good reason (as defined below) subsequent to the date of a Change in Control
during the three-year period following such date if: (x) Employee provides
written notice to the Company Secretary within ninety (90) days after the
initial occurrence of a good reason event describing in detail the event and
stating that Employee’s employment will terminate upon a specified date in such
notice (“Good Reason Termination Date”), which date is not earlier than thirty
(30) days after the date such notice is provided to Company (“Notice Delivery
Date”) and not later than ninety (90) days after the Notice Delivery Date, and
(y) Company does not remedy the event prior to the Good Reason Termination
Date.  For purposes of this Agreement, Employee shall have “good reason” if
there occurs without Employee’s consent:

 

(A)          a material reduction in the character of the duties assigned to
Employee or in Employee’s level of work responsibility or conditions;

 

(B)          a material reduction in Employee’s base salary as in effect
immediately prior to the Change in Control or as the same may have been
increased thereafter;

 

(C)          the material relocation of Employee’s principal office to a
location at least thirty-five (35) miles outside of the metropolitan area where
such

 

4

--------------------------------------------------------------------------------


 

office was located at the time of the Change in Control, except for required
travel on Company business to an extent substantially consistent with Employee’s
obligations immediately prior to the Change in Control; or

 

(D)          any material breach by Company of an employment agreement between
Company or its successor and Employee, provided, however, that Employee shall
not have “good reason” under this subparagraph (iv) on account of any alleged
breach of an employment agreement based on a material reduction in employee
benefits as a result of a Change in Control that is immaterial or where benefits
to Employee from participation in such employee benefit plans are not reduced by
more than ten percent (10%) in the aggregate.

 

v.             Termination Without Cause and for Cause.  A “Termination Without
Cause” means a termination of Employee’s employment under Paragraph 3(g) that is
not for Cause. Termination of employment for “Cause” includes termination for
any act of dishonesty, willful misconduct, gross negligence, intentional or
conscious abandonment or neglect of duty, criminal activity, fraud or
embezzlement, any unauthorized disclosure or use of material confidential
information or trade secrets, or violation of any non-compete or non-disclosure
agreement to which Employee is subject.

 

4.           Taxes.

 

a.             General.  Employee understands and agrees that Company may
withhold from payroll or other amounts Company owes or will owe Employee any
applicable withholding, payroll and other required tax amounts due on the
Vesting Date, the date of payment of Deferred Cash or any other applicable
date.  Employee agrees to pay Company any such amounts within the deadline
imposed by Company if withholding is not effected by the Company for any
reason.  Employee understands and agrees that certain tax withholding amounts
may be due prior to payment of the Deferred Cash.  For instance, withholding
amounts may be due upon (i) vesting even though payment of Deferred Cash is
delayed because an Extended Deferral Date has been elected, (ii) the Grant Date
if Employee is at least age fifty-nine and one-half (59½) on such date, or
(iii) Employee reaching age fifty-nine and one-half (59½) during a Deferral
Period. Employee acknowledges and agrees that Company may deduct amounts due
hereunder from payroll or other amounts Company owes or will owe Employee.

 

b.             Acceleration of Deferrals to Cover Employment Tax Liabilities. 
Employee understands and agrees that certain tax withholding amounts may be due
prior to the payment of Deferred Cash.  For instance, withholding amounts for
the Federal Insurance Contributions Act tax imposed under Code Sections 3101,
3121(a) or 3121(v)(2) (“FICA Tax”) may be due upon Employee meeting
Retirement-eligibility requirements either during the Initial Deferral Period or
through any Extended Deferral Date.  To satisfy any FICA Taxes, the Company may
accelerate the payment of amounts in Extended Deferral as necessary to satisfy
the FICA Tax obligations as provided in this Paragraph.  If such acceleration
occurs, then the Company may also accelerate the payment of additional amounts
in Extended Deferral as necessary to cover withholding tax liabilities arising
under the income tax at source on wages rules imposed under section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws (together

 

5

--------------------------------------------------------------------------------


 

with the FICA Tax, “FICA Related Taxes”).  In no event, however, may the amounts
accelerated exceed the aggregate amount of the FICA Related Taxes.

 

5.             Violation of Non-compete, Nonuse and Nondisclosure Provisions. 
Employee acknowledges that Employee’s agreement to this Paragraph 5 is a key
consideration for the grant of the Award.  Employee hereby agrees with the
Company as follows:

 

a.             Non-Compete.  During the period that Employee is employed by
“Employer” (as defined in Paragraph 5(h)), and thereafter during any period for
which Employee is receiving, by agreement of Employee and Employer, any
separation payment(s) (whether made in lump sum or installments), Employee
agrees that, without consent of Employer, Employee will not engage directly or
indirectly within any country where Employee was employed by or performed
services for Employer, in any manner or capacity, as advisor, consultant,
principal, agent, partner, officer, director, employee or otherwise, in any
business or activity which is competitive with any business conducted by
Employer or by an “Applicable Company Entity” (as defined in Paragraph 5(h)),
provided, however, that the Committee may determine as provided in Section 6
hereof that such obligation shall not apply to any period after termination of
employment if such termination was on the date of a Change in Control or within
eighteen (18) months subsequent to such date.

 

b.             Non-Solicitation of Employees, Customers and Prospective
Customers.  Employee agrees that during the twelve (12) month period subsequent
to termination of employment with Employer, Employee will not solicit any
employee of Employer or of any Applicable Company Entity to leave such
employment to become employed by a competitor of Employer or of any Applicable
Company Entity.  Employee further agrees that, during the twelve (12) month
period subsequent to termination of employment with Employer, Employee will not
solicit or contact any person, business or entity which was a “Customer” or
“Prospective Customer” (each as defined in Paragraph 5(h)) for purposes of
selling goods or services of the type sold or rendered by Employer or any
Applicable Company Entity.

 

c.             Ownership of Confidential Information, Inventions and Works.  All
“Confidential Information”, “Inventions” and “Works” (each as defined in
Paragraph 5(h)) and documents and other materials containing Confidential
Information, Inventions and Works are the exclusive property of Employer. 
Employee shall make full and prompt disclosure to Employer of all Inventions. 
Employee assigns and agrees to assign to Employer all of Employee’s right, title
and interest in Inventions.  Employee acknowledges and agrees that all Works are
“works made for hire” under the United States copyright laws and that all
ownership rights vest exclusively in Employer from the time each Work is
created.  Should a court of competent jurisdiction hold that a Work is not a
“work made for hire,” Employee agrees to assign and hereby assigns to Employer
all of Employee’s right, title and interest in the Work.  In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or Work.  Employee
agrees to assist Employer to obtain and vest its title to all Inventions and
Works, and any patent or copyright applications or patents or copyrights in any
country, by executing all necessary or desirable documents, including
applications for patent or copyright and assignments thereof, during and after
employment, without charge to Employer, at the request and expense of Employer.

 

6

--------------------------------------------------------------------------------


 

d.             Recordkeeping and Return of Confidential Information, Inventions
and Works. Employee agrees to maintain regular records of all Inventions and
Works developed or written while employed with Employer.  Employee agrees to
comply with any procedures disseminated by Employer with respect to such
recordkeeping.  Employee agrees to provide such records to Employer periodically
and/or upon request by Employer.  Employee agrees to return to Employer all
Confidential Information, Inventions and Works in any tangible form, and copies
thereof in the custody or possession of Employee, and all originals and copies
of analyses, compilations, studies or documents pertaining to any Confidential
Information, Inventions and Works, in whatever form or medium, upon a request by
Employer or upon termination of employment.

 

e.             Nonuse and Nondisclosure.  Employee shall not, either during or
after Employee’s employment by Employer, disclose any Confidential
Information, Inventions or Works to any other person or entity outside of
Employer, or use any Confidential Information, Inventions or Works for any
purpose without the prior written approval of an officer of Employer, except to
the extent required to discharge Employee’s duties assigned by Employer.

 

f.             Subsequent Employer Notice. During the term of Employee’s
employment with Employer, and for a period of one year thereafter or for any
period in which the non-compete or non-solicitation obligation set forth herein
applies, Employee agrees to identify to potential subsequent employer(s),
partner(s) or business associate(s) Employee’s obligations under this Agreement
prior to committing to a position with the employer(s), partner(s), or business
associate(s).  Employee agrees that Employer may, at its discretion, provide a
copy of Paragraph 5 of this Agreement to any of Employee’s subsequent
employer(s), partner(s), or business associate(s), and may notify any or all of
them of Employee’s obligations under this Agreement. For a period of one year
after the term of Employee’s employment by Employer, Employee agrees to give
written notice to the Human Resources Department of Employer of the identity of
any subsequent employer(s), partner(s), or business associate(s) of Employee.

 

g.             Remedies.  Notwithstanding anything to the contrary herein, if
Employee violates any provisions of this Paragraph 5, whether prior to, on or
after the Deferral Period, then in addition to all other remedies available to
Company, the Award shall be immediately forfeited to Company or, if payment of
Deferred Cash has been made, Employee shall promptly reimburse to Company the
Deferred Cash, provided, however, that no consideration shall be paid by Company
to Employee for the forfeiture of the Award or for the reimbursement.  If it so
chooses, Company may withhold the Deferred Cash from payroll, equity or
incentive award or other amounts that are owed or may be owed by Company to
Employee.  Employee agrees that the provisions of Paragraph 5 hereof are
necessary for protection of the business of Company and that violation of such
provisions is cause for termination of employment and would cause irreparable
injury to Company not adequately remediable in damages.  Employee agrees that
any breach of its obligations under Paragraph 5 hereof shall, in addition to any
other relief to which Company may be entitled, entitle the Company to temporary,
preliminary and final injunctive relief against further breach of such
obligations, along with attorneys’ fees and other costs incurred by Company in
connection with such action.

 

Employee agrees to the waiver of any requirement for the posting of any bond as
a condition to such equitable relief.

 

h.             Section 5 Definitions.  For purposes of Section 5, the following
terms have the meanings set forth below:

 

7

--------------------------------------------------------------------------------


 

(i)            “Applicable Company Entity” means Company, a Subsidiary (as
defined in Paragraph 3(g)), or Affiliate (as defined in Paragraph 3(g) and also
as defined in Paragraph 5(h)(iv)) with which Employee worked or was involved
during the course of his employment with Employer or about which Employee gained
Confidential Information during the course of Employee’s employment with
Employer.

 

(ii)           “Confidential Information” means non-public information about
Company, its Subsidiaries and Affiliates, including without limitation:

 

(A)                               inventions not disclosed to the public by
Company, its Subsidiary or Affiliate, products, designs, prototypes, data,
models, file formats, interface protocols, documentation, formulas,
improvements, discoveries, methods, computer hardware, firmware and software,
source code, object code, programming sequences, algorithms, flow charts, test
results, program formats and other works of authorship relating to or used in
the current or prospective business or operations of Company, Subsidiaries and
Affiliates, all of which is Confidential Information, whether or not patentable
or made on Employer premises or during normal working hours; and

 

(B)                               business strategies, trade secrets, pending
contracts, unannounced services and products, financial projections, customer
lists, information about real estate Company, its Subsidiary or Affiliate is
interested in acquiring, and non-public information about others obtained as a
consequence of employment by Employer, including without limitation information
about customers and their services and products, the account holders or
shareholders of customers of Company, Subsidiaries and Affiliates, and
associates, suppliers or competitors of Company, Subsidiaries and Affiliates.

 

(iii)          “Customer” means any person, business or entity that has done
business with Employer or any Applicable Company Entity at any time during the
twelve (12) month period prior to the date of termination of Employee’s
employment.

 

(iv)          “Employer” means any Company-related entity that has employed
Employee, whether it be Company, its Subsidiary (as defined in Paragraph 3(g)),
or Affiliate (as defined in Paragraph 3(g) and also for purposes of this
Section 5 including any entity in which Company has a direct or indirect equity
interest of at least twenty-five percent (25%)).

 

8

--------------------------------------------------------------------------------


 

(v)           “Inventions” means all discoveries, improvements, and inventions
relating to or used in the current or prospective business or operations of
Company, Subsidiaries and Affiliates, whether or not patentable, which are
created, made, conceived or reduced to practice by Employee or under Employee’s
direction or jointly with others during Employee’s employment by Employer,
whether or not during normal working hours or on the premises of Employer.

 

(vi)          “Prospective Customer” means any person, business or entity to
whom or to which Employer or any Applicable Company Entity has made, at any time
during the twelve (12) month period prior to the date of termination of
Employee’s employment, a proposal to do business.

 

(vii)         “Works” mean all original works fixed in a tangible medium of
expression by Employee or under Employee’s direction or jointly with others
during Employee’s employment by Employer, whether or not during normal working
hours or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.

 

i.              Survival.  Employee’s obligations in this Paragraph 5 shall
survive and continue beyond the Deferral Period, beyond any forfeiture of the
Award, and beyond any termination or expiration of the Agreement for any reason.

 

j.              Competing Obligations.  Employee may have entered or may enter
into an agreement that contains an obligation protective of any Company-related
entity that is similar to, but more or less restrictive than, an obligation set
forth in this Section 5 (“Competing Obligation”).  By executing this Agreement,
Employee agrees that if any Competing Obligation applies, he shall be bound by
the obligation (whether in this Agreement or in a separate agreement) that is
the most protective to the Company-related entity.

 

k.             Enforceability.  If the final judgment of a court or arbitrator
with competent jurisdiction declares that any term or provision of this
Section 5 is invalid or unenforceable, Employee agrees that the court or
arbitrator making the determination of invalidity or unenforceability will have
the power to reduce the scope, duration, or geographic area of the applicable
term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and that the terms and provisions of
this Section 5 will be enforceable as so modified.  Employee further agrees that
if any part of this Section 5 is held by a court or arbitrator with competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part by reason of any rule of law or public policy, and cannot be modified in
accordance with this paragraph, such part shall be deemed to be severed from the
remainder of this Section 5 for the purpose only of the particular legal
proceedings in question, and all other covenants and provisions of this
Agreement shall in every other respect continue in full force and effect, and no
covenant or provision shall be deemed dependent upon any other covenant or
provision.

 

6.             Committee Action on Non-Compete Obligation in View of Change in
Control.  Notwithstanding any provision of this Agreement to the contrary, if
Company is contemplating a transaction (whether or not Company is a party to it)
or monitoring an event that would cause

 

9

--------------------------------------------------------------------------------


 

Company to undergo a Change in Control, the Committee (as constituted before
such Change in Control) may determine that the non-compete obligation set forth
in Paragraph 5(a) hereof shall not apply to any period after termination of
employment if such termination was on the date of a Change in Control or within
eighteen (18) months subsequent to such date.

 

7.             Change in Control.  A “Change in Control” shall be defined as set
forth in the Plan, as amended from time to time, as of the date of the event
that may cause a Change in Control.

 

Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control; provided, however, in no event shall
Employee’s agreement under this paragraph affect a payment subject to 409A from
being made where such payment event is a 409A Change in Control.

 

8.             General.

 

a.             No Employment Contract.  Except to the extent the terms of any
separate written employment contract between Employee and Company may expressly
provide otherwise, Company shall be under no obligation to continue Employee’s
employment with Company for any period of specific duration and may terminate
such employment at any time for Cause or as a Termination Without Cause.

 

b.             Recoupment Policy.  This award and any resulting payment is
subject to set-off, recoupment, or other recovery pursuant to the DST
Systems, Inc. Compensation Recoupment Policy adopted by the Committee effective
February 24, 2011 and as amended from time to time (the “Policy”).  Without
limitation, pursuant to the Policy, if there is an accounting restatement of
Company financial results due to Company’s material noncompliance with any
financial reporting requirements under applicable securities laws, all or a
portion of any Incentive Compensation (as defined in the Policy) received
pursuant to this award, as well as any other Incentive Compensation you may have
or will receive outside of this award that is subject to the Policy based upon
your position or any other factor set forth in the Policy or any law or
regulation that affects the Policy, may be subject to forfeiture or recovery by
Company.  By accepting this award, whether any Incentive Compensation is
ultimately paid hereunder, you expressly agree and consent to any forfeiture or
required recovery or reimbursement obligations of Company with respect to any
Incentive Compensation paid to you that is forfeitable or recoverable by Company
pursuant to the Policy, regardless of whether such compensation is the subject
of, or related to, this award.

 

c.             Compliance With Certain Laws and Regulations.  If the Committee
determines that the consent or approval of any governmental regulatory body or
that any action with respect to the Award is necessary or desirable in
connection with the granting of the Award or the payment of the Deferred Cash,
Employee shall supply Company with such representations and information as
Company may request and shall otherwise cooperate with Company in obtaining any
such approval or taking such action.

 

d.             Construction and No Waiver.  Notwithstanding any provision of
this Agreement, the granting of the Award, the restrictions thereon, and the
payment of the Deferred Cash are subject to the provisions of the Plan and any
procedures promulgated thereunder by the Committee or its

 

10

--------------------------------------------------------------------------------


 

delegate.  The failure of Company in any instance to exercise any of its rights
granted under this Agreement shall not constitute a waiver of any other rights
that may arise under this Agreement.

 

e.             Notices.  Any notice required to be given or delivered to Company
under the terms of this Agreement shall be in writing and addressed to Company
in care of its Corporate Secretary at its corporate offices, and such notice
shall be deemed given only upon actual receipt by Company.  Any notice required
to be given or delivered to Employee shall be in writing and addressed to
Employee at the address on file with the Company’s human resources department,
and all such notices shall be deemed to have been given or delivered upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

f.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Delaware without reference to its principles of
conflicts of law.

 

g.             Entire Agreement.  Subject to Paragraph 5(j), this Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior agreements or understandings between the
parties relating thereto.

 

h.             Amendment.  This Agreement may be amended only in the manner
provided by the Company evidencing both parties’ agreement to the amendment. 
This Agreement may also be amended, without prior notice to Employee and without
Employee’s consent, by the Committee in the event the Committee deems it
necessary or appropriate to make such amendments for purposes of compliance with
the American Jobs Creation Act of 2004 or regulations or guidance issued
pursuant thereto, including Code Section 409A.

 

i.              Acknowledgement.  Each Award and this Agreement are subject to
the terms and conditions of the Plan, to the Procedures and to any other
rules adopted by the Committee or its delegate. The Plan is incorporated in this
Agreement by reference, and all capitalized terms used in this Agreement have
the meaning set forth in the Plan, unless this Agreement specifies a different
meaning.  Employee agrees to accept as binding, conclusive and final all
decisions and interpretations by the Committee of the Plan, this Agreement, or
the Procedures or other applicable rules or procedures regarding any issues
arising thereunder, including without limitation all decisions and
interpretations related to Code Section 409A and regulations and guidance issued
thereunder.

 

By accepting the terms and conditions of this Agreement each time an Award is
made hereunder, Employee accepts the Award and acknowledges that the Award is
subject to all the terms and provisions of the Plan, this Agreement and the
Procedures or other applicable rules or procedures.

 

11

--------------------------------------------------------------------------------
